Quinn, Chief Judge
(concurring in the result):
Here, as in United States v Kazmierczak, 16 USCMA 594, 601, 37 CMR 214 (1967), there is some inconsistent testimony as to the circumstances that led to the seizure of the evidence in issue, but my own evaluation of the evidence convinces me that the inventory procedure was not used as “a pretext to ferret out possible evidence of a crime.” Consequently, I disagree with the majority’s “abiding impression” that the inventory procedure was deliberately invoked “to effectuate a search” without probable cause. However, I am convinced that the conduct of the inventory which eventuated in a seizure of the tobacco particles was without probable cause.
Unlike the situation in Kazmierczak, the inventory taker here was not “unexpectedly confronted with evidence of an apparent crime.” Id., at page 603. All that he found was “some tobacco like substance,” which to him looked like “ordinary tobacco.” He, therefore, had no reasonable cause to subject the material to police inspection. See Mayfield v United States, — F2d — (CA DC Cir) (1971). For this reason, I agree with the majority that the evidence as to the presence of marihuana in the tobacco should not have been admitted, and I agree with its disposition of the marihuana charge.